         Case 1:19-cv-00884-MC           Document 51        Filed 03/26/21      Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                      MEDFORD DIVISION


ERNEST CALHOON,

                Plaintiff,                                                No. 1:19-cv-00884-MC

        v.                                                                OPINION & ORDER

RICHARD B. THIEROLF;
JACOBSON, THIEROLF AND
DICKEY, P.C.; DOES 1-100,

            Defendants.
_______________________________________
McSHANE, District Judge.

        This matter comes before the Court on an Amended Motion to Dismiss filed by Defendants

Richard B. Thierolf and Jacobson, Thierolf and Dickey, P.C. ECF No. 25. Pursuant to Local Rule

7-1(d)(1), the Court concludes that this matter is appropriate for resolution without oral argument.

The claims brought by Plaintiff on behalf of the estates of his mother and grandparents are time-

barred and Plaintiff has failed to state any claims in his individual capacity. The Motion to Dismiss

is therefore GRANTED and this case is DISMISSED with prejudice.

                                       LEGAL STANDARD

        To survive a motion to dismiss under the federal pleading standards, the complaint must

include a short and plain statement of the claim and “contain sufficient factual matter, accepted as

true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility standard . . . asks



Page 1 – OPINION & ORDER
         Case 1:19-cv-00884-MC           Document 51       Filed 03/26/21      Page 2 of 7




for more than a sheer possibility that a defendant has acted unlawfully.” Id. The court is not

required to accept legal conclusions, unsupported by alleged facts, as true. Id.

                                         BACKGROUND

       The facts of this case, as presented in the operative Second Amended Complaint (“SAC”),

ECF No. 20, are disjointed and difficult to piece together into a comprehensible narrative. In

general, this case appears to concern the initiation of a protective proceeding involving Plaintiff’s

maternal grandparents, Reuben Sylvester Warner and Myrtle Evelyn Warner, in the year 2000.

       It generally appears that Walter Warner, who is referred to throughout the SAC as “Uncle

Jim,” initiated guardianship proceeding for his parents, Reuben Warner and Myrtle Warner. SAC

¶ 3. Defendants are alleged to have represented Reuben and Myrtle Warner in that proceeding.

Id. at ¶ 6. Plaintiff alleges that Defendants contrived to avoid serving Plaintiff and his mother,

Kandace Chalfant, with notice of the proceeding. Id. ¶ 3.

       Kandace Chalfant, Plaintiff’s mother, died on February 14, 2006. SAC ¶ 1. Plaintiff is the

personal representative of Kandace Chalfant’s estate. Id. Reuben Warner, Plaintiff’s maternal

grandfather, died on May 2, 2002. Id. Plaintiff is the personal representative of Reuben Warner’s

estate. Id. Myrtle Warner, Plaintiff’s maternal grandmother, died on May 6, 2002. Id. The SAC

alleges that Plaintiff is “expected to be personal representative” of Myrtle Warner’s estate. Id.

Plaintiff alleges that he learned of the events giving rise to his claims in 2018. Id.

                                           DISCUSSION

       Plaintiff brings claims for “Deceit,” SAC ¶¶ 25-26; “Conspiracy,” Id. at ¶¶ 27-28; “Abuse

of Process,” Id. at ¶¶ 29-30; “Intentional/negligent infliction of emotional distress,” Id. at ¶¶ 31-

32; “42 U.S.C. 1983,” Id. at ¶¶ 33-34; “Elder Abuse,” Id. at ¶¶ 35-36; “Survival/Wrongful Death,”

Id. at ¶¶ 37-38; and “Professional Malpractice,” Id. at ¶¶ 39-40. In general, Plaintiff appears to




Page 2 – OPINION & ORDER
         Case 1:19-cv-00884-MC             Document 51     Filed 03/26/21      Page 3 of 7




bring his claims individually and as personal representative of the estates of Kandace Chalfant,

Reuben Warner, and Myrtle Warner, although Plaintiff does not clearly delineate which claims are

brought on his own behalf and which claims are brought on behalf of one or more of the estates.

Defendants move to dismiss on the basis that Plaintiff has failed to state a claim.

   I.      All Claims Brought on Behalf of the Estates are Time-Barred

        Plaintiff seeks to bring claims on behalf of the estates of Reuben and Myrtle Warner and

Kandace Chalfant for harms that occurred in 2000, during the lives of the decedents. Defendants

assert that such claims are time-barred.

        ORS 12.190 provides that “[i]f a person entitled to bring an action dies before the expiration

of the time limited for its commencement, an action may be commenced by the personal

representative of the person after the expiration of that time, and within one year after the death

of the person.” ORS 12.190(1) (emphasis added). In cases of survival actions, Oregon law

likewise provides:

        Causes of action arising out of injuries to a person, caused by the wrongful act or
        omission of another, shall not abate upon the death of the injured person, and the
        personal representatives of the decedent may maintain an action against the
        wrongdoer, if the decedent might have maintained an action, had the decedent lived,
        against the wrongdoer for an injury done by the same act or omission. The action
        shall be commenced within the limitations established in ORS 12.110 by the injured
        person and continued by the personal representatives under this section, or within
        three years by the personal representatives if not commenced prior to death.

ORS 30.075(1) (emphasis added).

        In the specific case of a claim for wrongful death, Oregon law provides that the action

“shall be commenced within three years after the injury causing the death of the decedent is

discovered or reasonably should have been discovered by the decedent, by the personal

representative or by a person for whose benefit the action may be brought under this section if that

person is not the wrongdoer.” ORS 30.020(1). However, “[i]n no case may an action be



Page 3 – OPINION & ORDER
         Case 1:19-cv-00884-MC          Document 51       Filed 03/26/21      Page 4 of 7




commenced later than the earliest of: (a) Three years after the death of the decedent; or (b) The

longest of any other period for commencing an action under a stature of ultimate repose that applies

to the act or omission causing the injury[.]” Id.

       In this case, Plaintiff did not commence this action as personal representative of the estates

until June 2019. Reuben and Myrtle Warner passed away in May 2002, more than seventeen years

before this case was filed. Kandace Chalfant passed away in February 2006, more than thirteen

years before this case was filed. This falls well beyond the time provided for commencing such

actions, whether considered under ORS 12.190, 30.075, or 30.020.

       Plaintiff contends that the appropriate limitations period is found in ORS 12.110, which

runs for two years from “either the discovery of the injury or the date it should have been

discovered.” Guiletti v. Oncology Assoc. of Oregon, P.C., 178 Or. App. 260, 264 (2001). Plaintiff

contends that he did not discover the injury until 2018 and initiated this action within two years of

that discovery.

       This argument is unavailing. ORS 12.010 provides that actions “shall only be commenced

within the periods prescribed in this chapter, after the cause of action shall have accrued, except

where a different limitation is prescribed by statute.” (emphasis added). Accordingly, “where

there is a different limitation prescribed by a statute outside of the confines of ORS chapter 12,

then that statute will control.” Giulietti, 178 Or. App. at 265. The limitations period in ORS

30.075 applies “to all personal injury action where the decedent dies before the action is brought”

and “ORS 12.190 applies to all other actions where the decedent dies before the action is brought.”

Giulietti, 178 Or. App. at 266. In the specific case of wrongful death actions, “the discovery

doctrine does not operate to extend the three-year limitation of ORS 30.020.” Western Helicopters,




Page 4 – OPINION & ORDER
           Case 1:19-cv-00884-MC               Document 51          Filed 03/26/21        Page 5 of 7




Inc. v. Rogerson Aircraft Corp., 715 F. Supp. 1486, 1491 (D. Or. 1989) (citing Eldridge v.

Eastmoreland Gen. Hosp., 307 Or. 500, 504 (1989)).

          Even under the most generous of the relevant statutes of limitation, the claims brought on

behalf of the three estates could only have been commenced within three years of the death of the

decedent. That time elapsed long before Plaintiff commenced this action. All claims brought on

behalf of the estates of Reuben Warner, Myrtle Warner, and Kandace Chalfant are therefore time-

barred and those claims are DISMISSED. As no amendment could remedy this defect, dismissal

shall be with prejudice. Because the claims brought on behalf of the estates are not timely, the

Court need not examine whether Plaintiff can represent those estates in a pro se capacity.1

    II.      Failure to State Individual Claims

          As noted, Plaintiff does not clearly distinguish between claims brought in his individual

capacity and claims brought in his capacity as personal representative of the estates. Although the

SAC is not a model of clarity, the core of Plaintiff’s individual claims is that he did not receive

notice of the guardianship proceeding for his maternal grandparents. All of Plaintiff’s individual

claims against Defendants appear to derive from this alleged failure. As Defendants point out,

Plaintiff has not alleged that he was entitled to notice of the guardianship proceedings.

          ORS 125.060 provides that notice of the filing of a petition for appointment of a fiduciary

or entry of other protective orders must be given by the petitioner to a specified list of persons,

including:

          (a) The respondent, if the respondent has attained 14 years of age.

1
 Plaintiff was previously a member of the Oregon State Bar and has submitted evidence that he was also admitted to
practice before the United States District Court for the District of Oregon. Plaintiff acknowledges that he has long-
since allowed his Oregon State Bar membership lapse but contends that he remains licensed to practice before this
Court in a representative capacity. Plaintiff is incorrect on this point. “Admission to general practice, and
continuing membership in the bar of this Court, is limited to attorneys of good moral character who are active
members in good standing with the Oregon State Bar.” Local Rule 83-2 (emphasis added). Notwithstanding
Plaintiff’s prior admission to practice before this Court, his admission lapsed when he ceased to be an active
member of the Oregon State Bar.


Page 5 – OPINION & ORDER
         Case 1:19-cv-00884-MC         Document 51       Filed 03/26/21     Page 6 of 7




       (b) The spouse, parents and adult children of the respondent.
       (c) If the respondent does not have a spouse, parent or adult child, the person or
       persons most closely related to the respondent.
       (d) Any person who is cohabitating with the respondent and who is interested in the
       affairs or welfare of the respondent.
       (e) Any person who has been nominated as fiduciary or appointed to act as fiduciary
       for the respondent by any court of any state, any trustee for a trust established by
       or for the respondent, any person appointed as a health care representative under
       the provisions of ORS 127.505 to 127.660 and any person acting as attorney-in-fact
       for the respondent under a power of attorney.
                                         *      *       *
       (m) Any other person that the court requires.

ORS 125.060(2).

       In this case, the allegedly defective notice concerned the guardianship of Plaintiff’s

maternal grandparents. On the face of the SAC, Plaintiff’s grandparents had living children who

were directly involved in the guardianship proceeding. Although Plaintiff alleges generally that

he was interested in the affairs of his grandparents, he does not allege that he was cohabitating

with them, nor does he allege that he meets the requirements of any other category of person

entitled to notice. Indeed, Plaintiff acknowledges in the SAC that it was “discretionary” whether

he would be given notice of the guardianship but alleges that he should have been given notice

anyway. SAC ¶ 20. Plaintiff cannot base his claims on a failure to notify him of a proceeding to

which he was not entitled to notice. Furthermore, Plaintiff does not clearly allege what harm he

personally suffered from the allegedly defective notice, as distinct from harm suffered by his

mother and grandparents.

       Relatedly, claims for wrongful death and survival actions can only be maintained by the

personal representative of an estate. Kaady v. City of Sandy, No. CV 06-1269-PK, 2008 WL

5111101, at *10 (D. Or. Nov. 26, 2008) (“Under Oregon’s wrongful death statute [ORS 30.020],

when an unlawful act leads to the death of a person, only the personal representative of the estate

can bring an action for wrongful death.”); ORS 30.075(1) (“Causes of action arising out of injuries



Page 6 – OPINION & ORDER
           Case 1:19-cv-00884-MC               Document 51           Filed 03/26/21        Page 7 of 7




to a person, caused by the wrongful act or omission of another, shall not abate upon the death of

the injured person, and the personal representatives of the decedent may maintain an action against

the wrongdoer, if the decedent might have maintained an action, had the decedent lived, against

the wrongdoer for an injury done by the same act or omission.”). Plaintiff cannot, therefore,

maintain these claims in his individual capacity.

         The Court concludes that Plaintiff has failed to state a claim in his individual capacity and

Defendants are entitled to dismissal. Plaintiff has twice amended his complaint and, although he

is appearing pro se, Plaintiff is a licensed attorney in California. The Court has reviewed Plaintiff’s

response briefs, ECF No. 47, 48, 49, and finds no indication that Plaintiff can cure the deficiencies

in the SAC.2 To the extent that any party was harmed by Defendants’ alleged wrongdoing, it

would be the estates of Plaintiff’s grandparents and, as previously discussed, those claims are time-

barred. The Court concludes that it would be futile to allow leave to amend the pleadings for a

third time, especially considering the irreparable deficiencies with respect to the claims brought in

Plaintiff’s capacity as the personal representative of the estates of his mother and grandparents.

Dismissal shall therefore be with prejudice and without leave to amend.

                                                CONCLUSION

         Defendants’ Motion to Dismiss, ECF No. 25, is GRANTED and this case is DISMISSED

with prejudice and without leave to amend. All other pending motions are DENIED as MOOT.

          It is so ORDERED and DATED this 26th day of March 2021.



                                                      s/Michael J. McShane
                                                      MICHAEL McSHANE
                                                      United States District Judge

2
 Indeed, Plaintiff’s Response makes the confusing argument that Defendants should be required to more clearly
explain their claims, despite the fact that Defendants have not asserted any claims in this case. ECF No. 47, at 12
(“The court is asked to order the Defendants to be more precise in making their claims in all future filings.”).


Page 7 – OPINION & ORDER
